Citation Nr: 0300161	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-07 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from June 1949 to 
August 1952.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision in 
which the Department of Veterans Affairs Regional Office 
(RO) denied a rating in excess of 30 percent for PTSD.  
During the pendency of the appeal, the RO increased the 
rating to 50 percent. 

In the November 2002 written brief, the veteran's 
representative, The American Legion, raised for the first 
time, the issue of a staged rating, following the initial 
grant of service connection for PTSD.  The American Legion 
argues that the veteran's statement, dated July 8, 1999, 
was a Notice of Disagreement to the April 1999 rating 
decision granting service connection for PTSD and the 
assignment of the initial rating of 30 percent.  Since the 
RO has not adjudicated the matter it is referred there for 
appropriate action.  


FINDING OF FACT

PTSD is manifested by symptoms productive of occupational 
and social impairment with reduced reliability, but the 
symptoms do not nearly approximate or equate to 
occupational and social impairment with deficiencies in 
most areas, such as family relations, judgment , thinking 
or mood. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Compliance

The Board has considered whether VA has met its duties to 
notify and to assist under the Veterans Claims Assistance 
Act of 2000 (VCAA) as codified at 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002). 

The record shows the RO notified the veteran of the VCAA 
provisions pertaining to the duty to notify in an April 
2001 letter, which was accompanied by a copy of the April 
2001 rating decision.  The veteran was told that the RO 
will tell him what information or evidence VA would obtain 
and what information or evidence he should provide.  
References were made to records in the custody of a 
Federal agency, including VA, and private medical care 
providers.  He was asked to provide information to 
identify and locate existing records and he was provided 
forms for authorizing the release of information from 
private health-care providers.  For these reasons, the 
Board concludes that VA has complied with the duty to 
notify provisions of the VCAA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As for the duty to assist, VA examinations were conducted 
and copies of the reports associated with the file, along 
with outpatient treatment records.  All evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  

Merits Determination 

Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of 
or incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civil occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  It is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history.

A.  Procedural Background 

The veteran served in Korea during the Korean conflict and 
he engaged in combat.  His claim for service connection 
for PTSD was filed in 1998.  He was diagnosed with PTSD 
during a VA examination in 1999.  Service connection was 
granted and an initial rating of 30 percent was assigned, 
effective from the date of receipt of his claim of service 
connection, June 1, 1998.  

The current claim for an increased rating for PTSD was 
filed in May 2000.  After initially denying the claim, the 
RO increased the rating to 50 percent, effective from July 
9, 1999. 

The regulations pertaining to the rating of mental 
disorders were revised, effective November 7, 1996.  Under 
the revised the rating criteria, a 100 percent rating is 
assigned for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for name of close relatives, 
own occupation, or own name.  

A 70 percent rating is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); inability to 
establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

B.  Factual Background

The record before the Board consists of reports VA 
examinations in April 2001 and June 2002, VA outpatient 
treatment records, the veteran's testimony and statements 
in support of his claim and a lay statement. 

VA outpatient records show that the veteran was first seen 
for treatment of PTSD in January 1999.  Since then he has 
had symptoms of increased startle response, anxiety, 
depression intrusive thoughts, and survivor guilt.  In 
April 1999, he reported feeling generally better.  He 
continued to have complaints of intrusive thoughts, 
flashbacks, and a nightmare.  Subsequently dated records 
document similar complaints.  In October 2000, a therapist 
indicated that, on the whole, the veteran was quite sound 
psychologically with good social judgment and a general 
degree of emotional comfort.  Although he continued to 
have nightmares, flashbacks, intrusive thoughts and 
irritability, such symptoms had lessened.


On VA examination in April 2001, it was noted that the 
veteran was receiving outpatient care and medication for 
PTSD.  There was no history of hospitalization.  Socially, 
he was married for the second time for 34 years.  
Occupationally, he had retired in 1987 and last worked 
part time in 1996. 

Subjectively, the veteran reported that therapy was 
working and he was much better, although he continued to 
have thoughts and memories of his Korean war experiences.  
He reported that symptoms of depression and nervousness 
were under control, but he still had difficulty sleeping.  
He indicated that he had one panic attack in the previous 
year while attending church.  He stated that he used to 
have difficulty trusting others, but now he was much 
better.  He also stated that while he had difficulty 
talking about his experiences, he could discuss them with 
his social worker and other Korean war veterans.  He said 
that he attended meetings with veterans, who were 
concerned with the Korean war and he attended family 
functions.  He described symptoms of mild hypervigilance 
and mild to moderate exaggerated startle response.  He 
stated that the last two years of his marriage had 
probably been the best years of his marriage.  He 
indicated that was independent in adult daily living, 
paying house bills and doing yard work and he somewhat 
enjoyed fishing.  

On mental status examination, the veteran was alert and 
fully oriented.  He has good eye contact.  His mood as all 
right.  His affect was slightly constricted.  Speech was 
regular in rate and rhythm.  Though processes were logical 
and there was no flight of ideas or loosening of 
associations.  Though content was negative for suicidal or 
homicidal ideations.  The veteran denied auditory or 
visual hallucinations.  His insight and judgment were 
adequate.  The diagnosis was PTSD and a GAF score of 59 
was assigned. 

VA outpatient records, dated in August 2001, show that the 
veteran was still bothered daily by intrusive thoughts of 
war experiences, sleep disturbances, hypervigilance, 
intense startle response, and sensitivity to noise.  And 
while his depression had improved, it was still 
bothersome.  

In a statement dated in August 2001, the veteran's spouse 
stated that the veteran's nerves were bad and she 
described his symptoms, including sleep disturbance and 
avoidance of crowds and loud noises.  

In October 2001, the veteran provided testimony at a 
hearing held at the RO.  The testimony is essentially a 
reiteration of the symptoms he reported during his VA 
examination.  He reported that he retired in 1987 after 30 
years with the company and that he was on Social Security 
because of his age.  He testified that he avoided crowds, 
that he occasionally played a guitar and sometimes went 
fishing.  He indicated that he had a good relationship 
with his wife.

The VA examination in June 2002 was conducted by the same 
physician who examined the veteran in April 2001.  The 
examiner reported that the claims file was reviewed.  It 
was noted that the veteran had never been hospitalized for 
psychiatric treatment.  The relevant medical, social and 
occupational histories had not changed. 

Subjectively, the veteran reported continuing symptoms of 
nightmares, poor sleep, anxiousness, irritability, 
hypervigilance, a mild exaggerated startle response, and 
increased depression with crying spells.  He stated that 
he disliked crowds, but he had several friends and 
attended his unit's reunion every year.  

On mental status examination, the veteran was alert and 
fully oriented.  He mentioned survivor guilt.  His mood 
was described as nervous and his affect was congruent with 
his mood.  He was preoccupied with showing the examiner a 
list of names of people killed during the Korean war.  His 
thought processes were coherent.  His thought content was 
negative for suicidal or homicidal ideation.  Insight and 
judgment were adequate.  Highly cognitive function was 
intact.  The diagnosis was PTSD and GAF score of 54 was 
assigned.  The examiner summarized that since the last 
examination the veteran had gotten slightly worse.  He 
noted that the veteran was able to manage his financial 
affairs. 


C.  Applying the Law to the Facts 

The Board has carefully reviewed the entire record.  The 
record shows that the veteran has been married for over 30 
years and retired in 1987 on the basis of longevity.  
Subjectively and objectively, the veteran's symptoms as 
documented by VA include a slightly constricted mood and 
affect, but regular speech.  Thought processes have been 
described as logical and there is no flight of ideas or 
loosening of associations.  Although the veteran 
experiences continuing symptoms of nightmares, poor sleep, 
anxiousness, irritability, hypervigilance, startle 
response, and increased depression, he remains mental 
alert and full oriented.  His thought processes are 
coherent and his thought content is negative for suicidal 
or homicidal ideation.  Insight and judgment are adequate 
and cognitive function is intact.  Moreover, the veteran 
has been consistently evaluated and is functioning at a 
level of moderate social and occupational impairment on 
the bases of the GAF scores in the range of 54 to 59, 
indicative of moderate difficulty in social and 
occupational functioning. 

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as 
the current clinical manifestation.  38 C. F. R. §§  4.1, 
4.2 (2002).  The Board has also considered the provisions 
of 38 C.F.R. §  4.7, which provide for assignment of the 
next higher evaluation where the disability picture more 
closely approximates the criteria for the next higher 
evaluation.  

In the absence of showing of the symptoms associated with 
the criteria for a 70 percent rating, such as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical speech; near-
continuous panic or depression affecting the ability to 
function independently; impaired impulse control (such as 
irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; or the inability to establish and maintain 
effective relationships, the veteran's PTSD does not 
approximate or meet the criteria for a 70 percent 
schedular rating.  As the preponderance of the evidence is 
against the claim, entitlement to a rating in excess of 50 
percent for PTSD is not established. 

In exceptional cases where schedular evaluations are found 
to be inadequate, "an extra-schedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities" is considered.  38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

In this case, the rating schedule is not inadequate, as it 
provides for higher ratings, up to 100 percent, when the 
required manifestations are shown.  In addition, the 
veteran's disability picture is not so exceptional or 
unusual as to render impractical the application of 
regular schedular standards.  The veteran has not required 
frequent periods of hospitalization for his PTSD.  Nor is 
it otherwise shown that his disability picture from PTSD 
is exceptional or unusual.  Therefore, the Board concludes 
that referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension service is for 
consideration of an extraschedualr rating under 38 C.F.R. 
§ 3.321(b) is not warranted. 


ORDER

A rating of in excess of 50 percent for PTSD is denied. 


		
	GEORGE E. GUIDO JR. 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

